Citation Nr: 0840275	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-34 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to January 28, 2002, 
for the grant of service connection for chronic prostatitis. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1964 to September 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for chronic prostatitis and assigned an initial 
disability rating of 20 percent, effective as of January 28, 
2002.  The veteran expressed disagreement with the effective 
date of the award and perfected a substantive appeal.

This matter was previously before the Board in December 2007 
at which time the issue currently before the Board was 
adjudicated.  The veteran appealed the December 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In August 2008, the Secretary of VA (Secretary) and the 
veteran, through his representative, filed a joint motion to 
partially vacate the Board's decision and remand the matter 
for additional action.  The Court granted that motion in an 
Order also dated in August 2008.  The case is now before the 
Board for further review in accordance with the instructions 
set forth in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the August 2008 Joint Motion for Partial Remand, 
and upon preliminary review of the record with respect to the 
veteran's claim for an effective date prior to January 28, 
2002, for the grant of service connection for chronic 
prostatitis, further development is required prior to final 
appellate review.

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).

The record reflects that the veteran filed an initial claim 
for service connection for a prostate disability on January 
10, 1989.  Subsequently, on January 28, 2002, the RO received 
another claim for service connection for prostatitis.  In a 
September 2003 rating decision, the RO granted service 
connection for chronic prostatitis, and assigned an initial 
disability rating of 20 percent, effective January 28, 2002, 
the date of receipt of the later filed claim for those 
benefits.

In October 2003, the veteran expressed disagreement with the 
effective date of the award.  In response to the veteran's 
disagreement with the assigned effective date of the award, 
the RO provided the veteran notice that in order to establish 
entitlement to an earlier effective date, he would need to 
submit evidence showing that a claim for chronic prostatitis 
had been submitted prior to January 28, 2002.  However, as 
the parties noted in the August 2008 Joint Motion for Partial 
Remand, it had been conceded that the veteran initially filed 
a claim for a prostate disability in 1989.  As such, the 
veteran should have been provided notice that he needed to 
submit evidence of the existence of a prostate disability 
prior to January 2002, and not merely that a claim had been 
filed prior to that date.  Therefore, on remand, the veteran 
should be provided with an updated statement regarding VA's 
duties to notify and assist that informs the veteran that he 
may provide additional evidence as to the existence of a 
prostate disability prior to January 2002.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a 
letter advising him of VA's duties to 
notify and assist that informs the veteran 
that he may provide additional evidence as 
to the existence of a prostate disability 
prior to January 2002.

2.  Then readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

